     Case: 1:18-cv-04882 Document #: 39 Filed: 02/14/19 Page 1 of 1 PageID #:135


                   U.S. District Court for the Northern District Of Illinois
                                 Attorney Appearance Form


Case Title: Crawford v. Best, et al.                       Case Number: 18-cv-4882


An appearance is hereby filed by the undersigned as attorney for:
Randy Pfister, Marc Anastacio, Brian Givens, Ralph Burkybile and Brett Carnahan
Attorney name (type or print): Nicholas V. Alfonso

Firm: Office of the Illinois Attorney General

Street address: 100 W. Randolph Street, Suite 1300

City/State/Zip: Chicago, Illinois 60601

Bar ID Number: 6316520                                     Telephone Number: (312) 814-7201
(See item 3 in instructions)

Email Address: nalfonso@atg.state.il.us

Are you acting as lead counsel in this case?                                    ✔ Yes              No

Are you acting as local counsel in this case?                                        Yes       ✔ No
Are you a member of the court’s trial bar?                                           Yes       ✔ No
If this case reaches trial, will you act as the trial attorney?                 ✔ Yes              No

If this is a criminal case, check your status.                        Retained Counsel
                                                                      Appointed Counsel
                                                                      If appointed counsel, are you
                                                                      a
                                                                          Federal Defender
                                              CJA Panel Attorney
______________________________________________________________________
In order to appear before this Court an attorney must either be a member in good standing of this Court’s
general bar or be granted leave to appear pro hac vice as provided for by local rules 83.12 through 83.14.
I declare under penalty of perjury that the foregoing is true and correct. Under 28 U.S.C.§1746, this
statement under perjury has the same force and effect as a sworn statement made under oath.

Executed on February 14, 2019

Attorney signature:            S/ Nicholas V. Alfonso
                               (Use electronic signature if the appearance form is filed electronically.)
                                                                                               Revised 8/1/2015
